Order entered January 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00513-CR
                                      No. 05-12-00514-CR

                          MENDOZA, MIGUEL ANGEL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F08-50983-M, F08-50984-M

                                            ORDER
        On October 5, 2012, October 26, 2012, November 14, 2012, and December 10, 2012, the

Court sent the trial court judge letters informing him that we have not received the trial court’s

certifications of appellant’s right to appeal in these cases. The certifications are required by

Texas Rule of Appellate Procedure 25.2(d). To date, we have not received the certifications, nor

have we had any communications from the trial court judge or the parties regarding the status of

the certifications.

        Accordingly, this Court ORDERS the trial court to file, within TEN DAYS of the date

of this order, certifications of appellant’s right to appeal that accurately reflect the trial court

proceedings.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:

   •   Honorable Ernest White, Presiding Judge, 194th Judicial District Court;

   •   Gary Fitzsimmons, Dallas County District Clerk;

   •   Dallas County District Clerk, Criminal Records Division,

   •   Celia Sams, appellant’s attorney; and

   •   Michael Casillas, Dallas County District Attorney’s Office.



                                                   /s/     DAVID EVANS
                                                           JUSTICE